Title: Virginia Delegates to Benjamin Harrison, [18 March] 1783
From: Virginia Delegates
To: Harrison, Benjamin


[Philadelphia, 18 March 1783]
The import of the last Dispatches received by Capt: Burney had been communicated. A Letter from Mr. Laurens received at the same time had not been read in Congress. Its date was posterior to those of his colleagues, and conveyed strong suspicions of the designs of the Court of London—that their plan was to disunite the belligerent Powers & he thinks the spirit of the English high “for the prosecution of the war against France.”
This minister’s reflections were wise and deserved “the most serious attention.” He recommends we “should ardently adhere in all points to every engagement with the Court of France,” whose views he did not suspect, and cautions us against “trusting to our new but half-made Friends.” The news-paper reports of the Parliamentary debates discovered indecision, even in the Cabinet of the British King, consequently he inferred Ld: Shelburne had not disclosed his ultimate views even to them.

Refer to sundry claims against the State for goods furnished by French Houses &c. and recommends Mr. Barclay the consul in France, be appointed to settle them. P. S.—By a letter from Genl: Washington, rec’d the day before, they “find the army in a situation highly alarming & truly critical.” They “trust much to the prudence & discretion of the General to prevent desperate measures.”
